COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-11-00701-CV
Trial Court Cause
Number:                    11DCV187301
Style:                     Glenn Blair
                           v Angela McClinton
Date motion filed*:        September 4, 2013
Type of motion:            Motion to add document
Party filing motion:       Appellant, Glenn Blair
Document to be filed:

Is appeal accelerated?      YES          NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of Justices Keyes, Sharp, and Huddle.

Date: October 8, 2013